DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 27 January 2022:
	Claims 1, 7-8, 15 and 18-19 are amended.
	Claims 9-10 are canceled.
	Claims 1-8 and 11-22 are pending.


Response to Arguments
In response to Applicant’s remarks filed on 27 January 2022:
a.	Applicant’s arguments that at a minimum, Brown, like Ricci, teaches two computers—a remote server and a vehicle computer. Neither references even suggests three computers are recited, i.e., a control computer that communicates with a vehicle computer and a remote computer, much less communicating with one via physical connection and one via wireless connection has been fully considered but is deemed partially not-persuasive and partially moot. Applicant’s attention is directed to Ricci, Fig. 19B, which clearly recites more than three computers. The vehicle “1903” can be interpreted as comprising a computer, Servers “1913, 1915” can be interpreted as comprising a computer, devices “1907, 1911” can be interpreted as comprising computers. As for the limitations of communicating with one via physical connection and one via wireless connection, the arguments were fully considered but are deemed moot in view of the new grounds of rejection presented in this Office Action. 
b.	Applicant’s arguments that Reinhold does not provide teaching or suggestion of using vehicle data for a temporary authentication signature, much less doing so where the temporary authentication signature is also based at least in part on data in a message from a remote computer has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (U.S. PGPub. 2018/0012433), in view of BROWN et al. (U.S. PGPub. 2018/0218619), hereinafter Brown, in further view of Giraud (U.S. PGPub. 2014/0333425). 

Regarding claim 1, Ricci teaches A system (See Paragraph [0003]) comprising a control computer (See Paragraph [0038], where “the vehicle 100 may engage with a remote operator system 240” is read as “a control computer”), programmed to: upon being connected to a vehicle communication network (See Fig. 19B (1909) and Paragraph [0156], where “the vehicle 120 in communication, via network 1909, with a server 2008 requesting authentication of a vehicle” is read as authentication being requested over the network from a server, which is analogous to “upon being connected to a vehicle communication network”), receive, at the control computer, a temporary authentication signature from a remote computer and perform an authentication of a vehicle computer based on receiving the temporary authentication signature from the remote computer (Paragraph [0107], see “The communications componentry can include one or more wired or wireless devices such as a transceiver(s) and/or modem that allows communications not only between the various systems disclosed herein but also with other devices, such as devices on a network, and/or on a distributed network such as the Internet and/or in the cloud”) (Paragraph [0110], see “The various protocols and communications can be communicated one or more of wirelessly and/or over transmission media such as single wire…”) (Paragraph [0142], see “Authentication can use a credential or key generated or derived by a cryptographic algorithm or engine from multiple factors. The key can be an authentication key…derived key…signature key…Exemplary cryptographic algorithms used for key generation and/or authentication include a key derivation function…cryptographic pseudorandom number generator…information-theoretically secure algorithm, integer factorization algorithm…advanced access content system…and the like”, where “Authentication can use a credential or key generated or derived by a cryptographic algorithm or engine from multiple factors…Exemplary cryptographic algorithms used for key generation and/or authentication include a key derivation function…cryptographic pseudorandom number generator…information-theoretically secure algorithm, integer factorization algorithm…advanced access content system…and the like” is being read as any credentials or keys generated or derived can be used for authenticating a device/computer and Paragraph [0218], see “Aspects of one or more of the above embodiments can comprise a vehicle or method in which the multiple factors comprise a passcode received by a receiver in the vehicle from a remote server. The passcode can delete automatically a passcode stored in the computer readable medium and previously used by the occupant. If the received passcode is not entered within a specified time limit, the remote server can automatically send a new passcode to the vehicle receiver”, where “passcode” is being read as a temporary authentication signature, due to any credentials or keys generated can be used for authenticating a device/computer, where the credential or key generated by the cryptographic algorithm can be a signature key, where “If the received passcode is not entered within a specified time limit…” is being read as the passcode being a temporary authentication signature, due to the passcode being associated with a time limit, making it a temporary credential used for the process of authentication, and where “…the multiple factors comprise a passcode received by a receiver in the vehicle from the remote server” is being read as the temporary authentication signature (passcode) being received by a receiver in the vehicle (control computer, due to the control computer being attached to the vehicle itself) from the remote server (remote computer) and performing authentication of a vehicle computer based on the signature. Also see Claim 1, “A vehicle, comprising: an on board microprocessor, coupled with the computer readable medium, that is programmed to: receive and transmit the multiple authentication factors or a key derived therefrom to a remote server to authenticate the vehicle or a vehicle occupant…the multiple authentication factors comprising a plurality of an electronic address of a portable communication device of the occupant sensed by an on board sensor…and a passcode received by the microprocessor from the remote server”, where “to authenticate the vehicle or a vehicle occupant” is being read as performing an authentication of a vehicle computer and where “the multiple authentication factors comprising a plurality of…a passcode received by the microprocessor…” is being read as the passcode being associated with a factor or key derived from a signature key (see above citations)), 
 (See Paragraph [0140], where “authentication of the operator and/or computing system 1903 can be used to control an operation or function of the computing system 1903 or vehicle 120 (such as…steering column/wheel…or otherwise operating the vehicle” is read as “control vehicle operation” including at least one of the functions specified).
	Ricci does not teach the following limitation(s) as taught by Brown: upon receiving an acknowledgment of the authentication from the vehicle computer.
	(Brown, Claim 42, see “the communications module sends that aircraft ID, or related data, to a secure integrated airspace management (“SIAM”) system that determines whether the aircraft is permitted to fly and, if it is permitted, then the communications module receives from the SIAM and authorization signal that permits the aircraft to operate”, where “authorization signal” is analogous to upon receiving an acknowledgment of the authentication from the vehicle computer, due to the “SIAM” system being local to the aircraft) (Brown, Paragraph [0047], see “SIAM system includes elements that are local to the aircraft, or at a remote server, or some distributed combination of the two”).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle authentication system disclosed of Ricci, by implementing techniques for an aircraft controlled by a secure integrated airspace management system, comprising of upon receiving an acknowledgment of the authentication from the vehicle computer, control aircraft operation, disclosed of Brown. 
	One of ordinary skill in the art would have been motivated to make this modification in order to implement a system that allows for better security management by not allowing a vehicle or aircraft to operate/be controlled until an acknowledgment of the authentication is received. Brown is deemed as analogous art due to the art disclosing receiving an acknowledgment of authentication from a computer (Brown, Claim 42).   
	Ricci as modified by Brown do not teach the following limitation(s) as taught by Giraud: receive, at the control computer, a temporary authentication signature from a remote computer and perform an authentication of a vehicle computer based on receiving the temporary authentication signature from the remote computer via a wireless protocol (Giraud, FIG. 1, see “SERVER SYSTEM 160/170” which is analogous to a remote computer and where “ON-BOARD VEHICLE CONTROL SYSTEM 112” is analogous to a vehicle computer, where there is ongoing communication between them wirelessly) (Giraud, Paragraph [0005], see “…Upon detecting of multiple wireless enabled devices, the on-board computing system may direct one or more of the wireless enabled devices to prompt their respective users for an indication of vehicle operator status, which may be received and processed by the on-board computing system and/or by a server system hosting a network service (e.g., in the ‘cloud’) that is in communication with the wireless enabled device and/or on-board computing system…”, where “server system” is analogous to a remote computer and where “on-board computing system” is analogous to a vehicle computer) (Giraud, Paragraph [0054], see “…the method includes setting an operating configuration at the on-board interface device and/or at a network service hosted at a server system based on the profile information associated with the identifier. Setting an operating configuration may include one or more of…initiating a particular control operation with respect to an on-board vehicle control system communicating with the on-board interface device”); 
	wherein the vehicle computer is physically attached to the vehicle communication network (Giraud, FIG. 1, see “VEHICLE 110” and “ON-BOARD VEHICLE CONTROL SYSTEM 112”, where “112” is analogous to the vehicle computer, which is physically attached to the vehicle communication network).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle authentication system disclosed of Ricci, and techniques disclosed of Brown, by implementing techniques for a vehicle status notification and operator identification, comprising communication via a wireless protocol between a remote and vehicle computer, wherein the vehicle computer is physically attached to the vehicle communication network, disclosed of Giraud.  
	One of ordinary skill in the art would have been motivated to make this modification in order to implement a system that allows for better security management and communication efficiency by having the remote and vehicle computer communicate with one another via wireless protocol, which allows for the network to be accessed from anywhere at anytime, as well as wireless networks being cheaper to install and maintain. Giraud is deemed as analogous art due to the art disclosing a vehicle computer physically attached to a vehicle communications network (Giraud, FIG. 1). 

	Regarding claim 2, Ricci as modified by Brown and further modified by Giraud teaches The system of claim 1, wherein the control computer is further programmed to perform the authentication by sending a message to the vehicle computer (See FIG. 20, where “SERVER REQUESTING AUTHENTICATION” (2008) is read as a “control computer”) (See FIG. 23, where “Receive Request for Authentication Factors” (2300) is read as a control computer sending a message to perform the authentication) (See Paragraph [0156]), wherein the message includes an authentication signature based at least in part on the encryption key. (See Paragraph [0156], where “The authentication information can be a factor or a key derived or generated from the factor” is read as “an authentication signature based at least in part on the encryption key.”)

Regarding claim 3, Ricci as modified by Brown and further modified by Giraud teaches The system of claim 2, further comprising the vehicle computer, programmed to: receive the message sent from the control computer (See FIG. 23 (2300), where “Receive Request for Authentication Factors” is read as the vehicle computer receiving a message from the control computer for authentication purposes); and authentication the control computer, based on the authentication signature. (See Paragraph [0156], where “The authentication information can be a factor or a key derived or generated from the factor” is read as being based on an authentication signature) (See Paragraph [0174], where “server requesting authentication receives the transmitted authentication information from the cryptographic manager”, where the cryptographic manager is onboard the vehicle, is read as authenticating the control computer.

Regarding claim 4, Ricci as modified by Brown and further modified by Giraud teaches The system of claim 2, further comprising the vehicle computer programmed to authenticate the control computer by determining whether the authentication signature is valid (See FIG. 24 (2412)) (See Paragraph [0177], where “the authenticating server compares the received authentication information with the retrieved authentication information and determines whether or not authentication is successful” is being read as “determining whether the authentication signature is valid”) based on data stored in the vehicle computer (See FIG. 24 (2408)) (See Paragraph [0176], where “the authenticating server retrieves authentication information for the vehicle and/or owner/operator from the credential database 2016” is read as “data stored in the vehicle computer”).

Regarding claim 14, Ricci as modified by Brown and further modified by Giraud teaches The system of claim 1, wherein the vehicle computer is further programmed to: receive, from a vehicle user interface, a request for activating a vehicle non-autonomous mode (See Paragraph [0157], where “a credential manager 2108 to receive, via receiver 1972 or 1992, requests for authentication via a user interface from a vehicle operator or passenger via a remote communication device 1907 or server 1915” is read as “the vehicle computer is further programmed to: receiver, from a vehicle user interface” for activation purposes), wherein the request includes an access code (See Abstract, where “a passcode received by the microprocessor from the remote server” is read as “the request includes an access code”); activate the vehicle non-autonomous mode, upon determining that the access code matches an expected access code (See Paragraph [0152], where “a valid passcode provided to the communication device or vehicle for authentication purposes” is read as “determining that the access code matches an expected access code”); and control the vehicle operation based on a message from the control computer upon determining that the vehicle computer is in the non-autonomous mode (See Paragraph [0140], where “can be used to control an operation or function of the computing system 1903 or vehicle 120 (such as…steering column/wheel…or otherwise operating the vehicle” is read as controlling the vehicle operation based on ongoing communications with the control computer) and the authentication by the vehicle computer. (See Paragraph [0140], where “authentication of the operator and/or computing system 1903” is read as “authentication by the vehicle computer”).

	Regarding claim 15, Ricci teaches A method, comprising:
	upon being connected to a vehicle communication network (See Fig. 19B (1909) and Paragraph [0156], where “the vehicle 120 in communication, via network 1909, with a server 2008 requesting authentication of a vehicle” is read as authentication being requested over the network from a server, which is analogous to “upon being connected to a vehicle communication network”), receiving, at the control computer, a temporary authentication signature from a remote computer and perform an authentication of a vehicle computer based on receiving the temporary authentication signature from the remote computer (Paragraph [0107], see “The communications componentry can include one or more wired or wireless devices such as a transceiver(s) and/or modem that allows communications not only between the various systems disclosed herein but also with other devices, such as devices on a network, and/or on a distributed network such as the Internet and/or in the cloud”) (Paragraph [0110], see “The various protocols and communications can be communicated one or more of wirelessly and/or over transmission media such as single wire…”) (Paragraph [0142], see “Authentication can use a credential or key generated or derived by a cryptographic algorithm or engine from multiple factors. The key can be an authentication key…derived key…signature key…Exemplary cryptographic algorithms used for key generation and/or authentication include a key derivation function…cryptographic pseudorandom number generator…information-theoretically secure algorithm, integer factorization algorithm…advanced access content system…and the like”, where “Authentication can use a credential or key generated or derived by a cryptographic algorithm or engine from multiple factors…Exemplary cryptographic algorithms used for key generation and/or authentication include a key derivation function…cryptographic pseudorandom number generator…information-theoretically secure algorithm, integer factorization algorithm…advanced access content system…and the like” is being read as any credentials or keys generated or derived can be used for authenticating a device/computer and Paragraph [0218], see “Aspects of one or more of the above embodiments can comprise a vehicle or method in which the multiple factors comprise a passcode received by a receiver in the vehicle from a remote server. The passcode can delete automatically a passcode stored in the computer readable medium and previously used by the occupant. If the received passcode is not entered within a specified time limit, the remote server can automatically send a new passcode to the vehicle receiver”, where “passcode” is being read as a temporary authentication signature, due to any credentials or keys generated can be used for authenticating a device/computer, where the credential or key generated by the cryptographic algorithm can be a signature key, where “If the received passcode is not entered within a specified time limit…” is being read as the passcode being a temporary authentication signature, due to the passcode being associated with a time limit, making it a temporary credential used for the process of authentication, and where “…the multiple factors comprise a passcode received by a receiver in the vehicle from the remote server” is being read as the temporary authentication signature (passcode) being received by a receiver in the vehicle (control computer, due to the control computer being attached to the vehicle itself) from the remote server (remote computer) and performing authentication of a vehicle computer based on the signature. Also see Claim 1, “A vehicle, comprising: an on board microprocessor, coupled with the computer readable medium, that is programmed to: receive and transmit the multiple authentication factors or a key derived therefrom to a remote server to authenticate the vehicle or a vehicle occupant…the multiple authentication factors comprising a plurality of an electronic address of a portable communication device of the occupant sensed by an on board sensor…and a passcode received by the microprocessor from the remote server”, where “to authenticate the vehicle or a vehicle occupant” is being read as performing an authentication of a vehicle computer and where “the multiple authentication factors comprising a plurality of…a passcode received by the microprocessor…” is being read as the passcode being associated with a factor or key derived from a signature key (see above citations)), 
	(See Paragraph [0140], where “authentication of the operator and/or computing system 1903 can be used to control an operation or function of the computing system 1903 or vehicle 120 (such as…steering column/wheel…or otherwise operating the vehicle” is read as “control vehicle operation” including at least one of the functions specified). 
	Ricci does not teach the following limitation(s) as taught by Brown: upon receiving an acknowledgment of the authentication from the vehicle computer.
	(Brown, Claim 42, see “the communications module sends that aircraft ID, or related data, to a secure integrated airspace management (“SIAM”) system that determines whether the aircraft is permitted to fly and, if it is permitted, then the communications module receives from the SIAM and authorization signal that permits the aircraft to operate”, where “authorization signal” is analogous to upon receiving an acknowledgment of the authentication from the vehicle computer, due to the “SIAM” system being local to the aircraft) (Brown, Paragraph [0047], see “SIAM system includes elements that are local to the aircraft, or at a remote server, or some distributed combination of the two”).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle authentication system disclosed of Ricci, by implementing techniques for an aircraft controlled by a secure integrated airspace management system, comprising of upon receiving an acknowledgment of the authentication from the vehicle computer, control aircraft operation, disclosed of Brown. 
	One of ordinary skill in the art would have been motivated to make this modification in order to implement a system that allows for better security management by not allowing a vehicle or aircraft to operate/be controlled until an acknowledgment of the authentication is received. Brown is deemed as analogous art due to the art disclosing receiving an acknowledgment of authentication from a computer (Brown, Claim 42).   
	Ricci as modified by Brown do not teach the following limitation(s) as taught by Giraud: receiving, at the control computer, a temporary authentication signature from a remote computer and perform an authentication of a vehicle computer based on receiving the temporary authentication signature from the remote computer via a wireless protocol (Giraud, FIG. 1, see “SERVER SYSTEM 160/170” which is analogous to a remote computer and where “ON-BOARD VEHICLE CONTROL SYSTEM 112” is analogous to a vehicle computer, where there is ongoing communication between them wirelessly) (Giraud, Paragraph [0005], see “…Upon detecting of multiple wireless enabled devices, the on-board computing system may direct one or more of the wireless enabled devices to prompt their respective users for an indication of vehicle operator status, which may be received and processed by the on-board computing system and/or by a server system hosting a network service (e.g., in the ‘cloud’) that is in communication with the wireless enabled device and/or on-board computing system…”, where “server system” is analogous to a remote computer and where “on-board computing system” is analogous to a vehicle computer) (Giraud, Paragraph [0054], see “…the method includes setting an operating configuration at the on-board interface device and/or at a network service hosted at a server system based on the profile information associated with the identifier. Setting an operating configuration may include one or more of…initiating a particular control operation with respect to an on-board vehicle control system communicating with the on-board interface device”);
	wherein the vehicle computer is physically attached to the vehicle communication network (Giraud, FIG. 1, see “VEHICLE 110” and “ON-BOARD VEHICLE CONTROL SYSTEM 112”, where “112” is analogous to the vehicle computer, which is physically attached to the vehicle communication network).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle authentication system disclosed of Ricci, and techniques disclosed of Brown, by implementing techniques for a vehicle status notification and operator identification, comprising communication via a wireless protocol between a remote and vehicle computer, wherein the vehicle computer is physically attached to the vehicle communication network, disclosed of Giraud.  
	One of ordinary skill in the art would have been motivated to make this modification in order to implement a system that allows for better security management and communication efficiency by having the remote and vehicle computer communicate with one another via wireless protocol, which allows for the network to be accessed from anywhere at anytime, as well as wireless networks being cheaper to install and maintain. Giraud is deemed as analogous art due to the art disclosing a vehicle computer physically attached to a vehicle communications network (Giraud, FIG. 1). 

Regarding claim 16, Ricci as modified by Brown and further modified by Giraud teaches The method of claim 15, wherein performing the authentication further includes sending a message, by the control computer, to the vehicle computer (See FIG. 20, where “SERVER REQUESTING AUTHENTICATION” (2008) is read as a “control computer”) (See FIG. 23, where “Receive Request for Authentication Factors” (2300) is read as a control computer sending a message to perform the authentication) (See Paragraph [0156]), wherein the message includes an authentication signature based at least in part on an encryption key. (See Paragraph [0156], where “The authentication information can be a factor or a key derived or generated from the factor” is read as “an authentication signature based at least in part on the encryption key.”

Regarding claim 17, Ricci as modified by Brown and further modified by Giraud teaches The method of claim 16, further comprising: receiving, at the vehicle computer, the message sent from the control computer (See FIG. 23 (2300), where “Receive Request for Authentication Factors” is read as the vehicle computer receiving a message from the control computer for authentication purposes); and authenticating the control computer, based on the authentication signature. (See Paragraph [0156], where “The authentication information can be a factor or a key derived or generated from the factor” is read as being based on an authentication signature) (See Paragraph [0174], where “server requesting authentication receives the transmitted authentication information from the cryptographic manager”, where the cryptographic manager is onboard the vehicle, is read as authenticating the control computer.

Regarding claim 20, Ricci as modified by Brown and further modified by Giraud teaches The method of claim 15, further comprising: receiving, at the vehicle computer, from a vehicle user interface, a request for activating a vehicle non-autonomous mode (See Paragraph [0157], where “a credential manager 2108 to receive, via receiver 1972 or 1992, requests for authentication via a user interface from a vehicle operator or passenger via a remote communication device 1907 or server 1915” is read as “the vehicle computer is further programmed to: receiver, from a vehicle user interface” for activation purposes), wherein the request includes an access code (See Abstract, where “a passcode received by the microprocessor from the remote server” is read as “the request includes an access code”); activating the vehicle non-autonomous mode, upon determining that the access code matches an expected access code (See Paragraph [0152], where “a valid passcode provided to the communication device or vehicle for authentication purposes” is read as “determining that the access code matches an expected access code”); and controlling the vehicle operation based on a message from the control computer upon determining that the vehicle computer is in the non-autonomous mode (See Paragraph [0140], where “can be used to control an operation or function of the computing system 1903 or vehicle 120 (such as…steering column/wheel…or otherwise operating the vehicle” is read as controlling the vehicle operation based on ongoing communications with the control computer) and the authentication by the vehicle computer. (See Paragraph [0140], where “authentication of the operator and/or computing system 1903” is read as “authentication by the vehicle computer”).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci, in view of Brown, in further view of Giraud, in further view of Ricci (U.S. PGPub. 2018/0013211), hereinafter Ricci #2.

Regarding claim 5, Ricci as modified by Brown and further modified by Giraud does not teach The system of claim 2, wherein the control computer is further programmed to perform the authentication by encrypting the message based on the encryption key.
(Ricci #2 teaches a method for encrypting sensitive information, such as a message, by determining an encryption key (Ricci #2, Fig. 43 (4312)) and encrypting the sensitive information with the encryption key (Ricci #2, Fig. 43 (4316)) (Ricci #2, Paragraph [0230 and [0231]). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing data of the claimed invention to have modified the vehicle authentication system disclosed of Ricci, techniques disclosed of Brown, and techniques disclosed of Giraud, by adding a process of authentication that encrypts sensitive information with an encryption key disclosed of Ricci #2. 
One of ordinary skill in the art would have been motivated to make this modification in order to assure that the sent message was only received and viewed by the authorized recipient and not to unauthorized users. Ricci #2 is deemed as analogous art due to the art disclosing encrypting sensitive information (Ricci #2, Paragraph [0231]).


Claims 6-8, 11, 18-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, in view of Brown, in further view of Giraud, in further view of Ricci #2, in further view of Reinold et al. (U.S. PGPub. 2004/0003227), hereinafter Reinold. 

Regarding claim 6, Ricci as modified by Brown and further modified by Giraud and Ricci #2 teaches and authenticate the control computer based on the authentication signature (Paragraphs [0156] and [0174]).
Ricci does not teach The system of claim 5, wherein the vehicle computer is further programmed to decrypt the encrypted message based on a decryption key generated by the vehicle computer.
However, Reinold teaches “such that successful decryption using the cryptographic key ensures that data could only be from the authentic component” (Reinold, Paragraph [0050]). He also teaches a vehicle cryptographic unit (Reinold, FIG. 2 (204)), which performs cryptographic functions of the vehicle system, such as encryption, decryption, key establishment, signature and verification (Reinold, Paragraph [0056]). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle authentication system disclosed of Ricci, techniques disclosed of Brown, techniques disclosed of Giraud and techniques disclosed of Ricci #2, by adding a method of decrypting the message based on a decryption key generated by the vehicle computer disclosed of Reinold. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement a system where the authorized recipient could easily view the secured message on his behalf. Reinold is deemed as analogous art due to the art disclosing decryption based on a decryption key generated by a vehicle computer (Reinold, Paragraph [0056]).

Regarding claim 7, Ricci as modified by Brown and further modified by Giraud do not teach the following limitation(s) as taught by Ricci #2: The system of claim 1, wherein the control computer is further programmed to perform the authentication by:
determining the temporary authentication signature based at least in part on data in the message from the remote computer and data stored in the vehicle computer about the vehicle.
However, Ricci #2 teaches “the secure key can be derived from the coded signal itself by a known key generation algorithm (e.g., in which the seed is the coded signal or the coded signal along with another identifier, for example, a biometric indicator of a user or all or part of the VIN 2436 of the associated vehicle 100” (Ricci #2, Paragraph [0237], where “secure key” is analogous to comprising the temporary authentication signature, where “coded signal” is analogous to the message from the remote computer and where “VIN 2436” is analogous to the data stored in the vehicle computer about the vehicle. Ricci #2 teaches that “This information 2436, 2440 may be provided automatically when the data structure 2404 is created by the processor 5608 of the vehicle 100. The VIN may be stored not only as plates or information physically connected to the vehicle but may also be electronic information stored securely within the vehicle 100…” (Ricci #2, Paragraph [0183], where “VIN” is analogous to the data stored in the vehicle computer about the vehicle). Ricci #2 also teaches that “…the dongle 20008 may be associated with a single user, which may need to provide a biometric characteristic (e.g., a fingerprint, a voice signature, etc.) to employ the dongle 2008. This biometric signature may be exchanged between the dongle 2008 and the vehicle 100” (Ricci #2, Paragraph [0165]). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle authentication system disclosed of Ricci, techniques disclosed of Brown, and techniques disclosed of Giraud, by implementing techniques for duplicated wireless transceivers, comprising determining the temporary authentication signature based at least in part on data in the message from the remote computer and data stored in the vehicle computer about the vehicle, disclosed of Ricci #2. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement a system that allows for better security management by determining an authentication signature based on data in the message received from the remote computer and data stored in the vehicle computer about the vehicle, such as a VIN (Ricci #2, Paragraph [0237]). 
Ricci as modified by Brown and further modified by Giraud and Ricci #2 do not teach the following limitation(s) as taught by Reinold: The system of claim 1, wherein the control computer is further programmed to perform the authentication by:
sending a message to the remote computer including the key; and
sending an authentication request to the vehicle computer at least in part based on the temporary authentication signature. 
However, Reinold teaches “The vehicle utilizes the cryptographic key obtained from the certification authority in cryptographic communication with the remote access device” (Paragraph [0129], where the cryptographic key obtained in the cryptographic communication with the remote access device is read as the control computer sending a message to a remote computer including the key), “Based on whether the cryptographic key is successfully utilized in the cryptographic communication” (Paragraph [0129], where the cryptographic key being successfully utilized in the cryptographic communication is read as the cryptographic key being a factor derived from the key, such as a “temporary authentication signature”), “a vehicle system having a cryptographic unit which utilizes the cryptographic key in cryptographic communication and a computing unit which determines whether the prospective component is the authentic component” (Paragraph [0130], where the cryptographic communication is an ongoing transmit and receive of messages/data between the parties and this authentication request is regarding the process involving any factor derived from the key, such as a “temporary authentication signature”).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle authentication system disclosed of Ricci. techniques disclosed of Brown, techniques disclosed of Giraud and techniques disclosed of Ricci #2, by adding the methods of authentication by further comprising a “temporary authentication signature”, which is merely a factor derived from the key, by including the control computer in an ongoing communication with both a remote computer and vehicle computer, disclosed of Reinold.
	One of ordinary skill in the art would have been motivated to make this modification in order to implement a system that performs authentication with a third party entity, such as a remote computer, in communication with both the control and vehicle computer (Reinold, Paragraph [0129]).  

	Regarding claim 8, Ricci as modified by Brown and further modified by Giraud and Reinold do not teach the following limitation(s) as taught by Ricci #2: The system of claim 7, wherein the data stored in the vehicle computer about the vehicle includes one or more of a vehicle identification number, a current time, and a computer identifier.
	However, Ricci #2 teaches “…This information 2436, 2440 may be provided automatically when the data structure 2404 is created by the processor 5608 of the vehicle 100. The VIN may be stored not only as plates or information physically connected to the vehicle but may also be electronic information stored securely within the vehicle 100” (Ricci #2, Paragraph [0183], where “VIN” is defined as a vehicle identification number, which is stored in the vehicle 100 comprising the vehicle computer.
 Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle authentication system disclosed of Ricci, techniques disclosed of Brown, and techniques disclosed of Giraud, by implementing techniques for duplicated wireless transceivers, comprising of the data stored in the vehicle computer including one or more of a VIN, a current time, and a computer identifier, disclosed of Ricci #2.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement a system that allows for better security management by utilizing a VIN to properly authenticate a vehicle computer due to the VIN being unique to the vehicle itself (Ricci #2, Paragraph [0183]).  

	Regarding claim 11, Ricci as modified by Brown and further modified by Giraud does not teach The system of claim 1, wherein the received data from the remote computer is encrypted with a public key provided by the vehicle computer.
	However, Reinold teaches a “vehicle private key 504 is utilized by the vehicle cryptographic algorithm 506 in cryptographic communication, such as to authenticate the vehicle 100 to a component 400, and potentially for other purposes such an ongoing communication with components…a private cryptographic key for use in public key cryptography” (Reinold, Paragraph [0060], where the vehicle cryptographic unit is onboard the vehicle computer, “component” is analogous to a “remote computer”, public key cryptography is a cryptographic system that uses pairs of keys: public keys for encryption and private keys for decryption). Ricci #2 teaches that an “encryption key 2428 can include some type of pretty good privacy (PGP) key or other types of encryption information” (Ricci #2, Paragraph [0181], where the encryption program of pretty good privacy (PGP) inherently provides a component/device, during ongoing communication, a public key for encrypting his/her message before transmitting it to the intended user.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle authentication system disclosed of Ricci and techniques disclosed of Brown and Giraud, by adding a process of encrypting the received data from the remote computer to the vehicle computer, by encrypting it with the vehicle computers’ public key, to ensure confidentiality throughout the ongoing communication disclosed of Reinold and Ricci #2. 
	One of ordinary skill in the art would have been motivated to make this modification in order to implement a system that performs authentication with third party entities, furthermore validating their confidentiality by having the third party entity, being the remote computer, encrypt their message with the public key provided by the intended user, being the vehicle computer. Reinold is deemed as analogous art due to the art disclosing techniques of receiving encrypted data with a public key (Reinold, Paragraphs [0060] and [0074]).

	Regarding claim 18, Ricci as modified by Brown and further modified by Giraud do not teach the following limitation(s) as taught by Ricci #2: The method of claim 15, wherein performing the authentication further includes:
	determining the temporary authentication signature based at least in part on data in the message from the remote computer and data stored in the vehicle computer about the vehicle.
However, Ricci #2 teaches “the secure key can be derived from the coded signal itself by a known key generation algorithm (e.g., in which the seed is the coded signal or the coded signal along with another identifier, for example, a biometric indicator of a user or all or part of the VIN 2436 of the associated vehicle 100” (Ricci #2, Paragraph [0237], where “secure key” is analogous to comprising the temporary authentication signature, where “coded signal” is analogous to the message from the remote computer and where “VIN 2436” is analogous to the data stored in the vehicle computer about the vehicle. Ricci #2 teaches that “This information 2436, 2440 may be provided automatically when the data structure 2404 is created by the processor 5608 of the vehicle 100. The VIN may be stored not only as plates or information physically connected to the vehicle but may also be electronic information stored securely within the vehicle 100…” (Ricci #2, Paragraph [0183], where “VIN” is analogous to the data stored in the vehicle computer about the vehicle). Ricci #2 also teaches that “…the dongle 20008 may be associated with a single user, which may need to provide a biometric characteristic (e.g., a fingerprint, a voice signature, etc.) to employ the dongle 2008. This biometric signature may be exchanged between the dongle 2008 and the vehicle 100” (Ricci #2, Paragraph [0165]). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle authentication system disclosed of Ricci, techniques disclosed of Brown, and techniques disclosed of Giraud, by implementing techniques for duplicated wireless transceivers, comprising determining the temporary authentication signature based at least in part on data in the message from the remote computer and data stored in the vehicle computer about the vehicle, disclosed of Ricci #2. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement a system that allows for better security management by determining an authentication signature based on data in the message received from the remote computer and data stored in the vehicle computer about the vehicle, such as a VIN (Ricci #2, Paragraph [0237]). 
	Ricci as modified by Brown and further modified by Giraud and Ricci #2 do not teach the following limitation(s) as taught by Reinold: The method of claim 15, wherein performing the authentication further includes:
	sending, from the control computer, a message to the remote computer including the key; and
	sending, from the control computer, an authentication request to the vehicle computer at least in part based on the temporary authentication signature.
However, Reinold teaches “The vehicle utilizes the cryptographic key obtained from the certification authority in cryptographic communication with the remote access device” (Paragraph [0129], where the cryptographic key obtained in the cryptographic communication with the remote access device is read as the control computer sending a message to a remote computer including the key), “Based on whether the cryptographic key is successfully utilized in the cryptographic communication” (Paragraph [0129], where the cryptographic key being successfully utilized in the cryptographic communication is read as the cryptographic key being a factor derived from the key, such as a “temporary authentication signature”), “a vehicle system having a cryptographic unit which utilizes the cryptographic key in cryptographic communication and a computing unit which determines whether the prospective component is the authentic component” (Paragraph [0130], where the cryptographic communication is an ongoing transmit and receive of messages/data between the parties and this authentication request is regarding the process involving any factor derived from the key, such as a “temporary authentication signature”).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle authentication system disclosed of Ricci. techniques disclosed of Brown, techniques disclosed of Giraud and techniques disclosed of Ricci #2, by adding the methods of authentication by further comprising a “temporary authentication signature”, which is merely a factor derived from the key, by including the control computer in an ongoing communication with both a remote computer and vehicle computer, disclosed of Reinold.
	One of ordinary skill in the art would have been motivated to make this modification in order to implement a system that performs authentication with a third party entity, such as a remote computer, in communication with both the control and vehicle computer (Reinold, Paragraph [0129]).  

	Regarding claim 19, Ricci as modified by Brown and further modified by Giraud and Reinold do not teach the following limitation(s) as taught by Ricci #2: The method of claim 18, wherein the data stored in the vehicle computer about the vehicle includes one or more of a vehicle identification number, a current time, and a computer identifier. 
	However, Ricci #2 teaches “…This information 2436, 2440 may be provided automatically when the data structure 2404 is created by the processor 5608 of the vehicle 100. The VIN may be stored not only as plates or information physically connected to the vehicle but may also be electronic information stored securely within the vehicle 100” (Ricci #2, Paragraph [0183], where “VIN” is defined as a vehicle identification number, which is stored in the vehicle 100 comprising the vehicle computer.
 Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle authentication system disclosed of Ricci, techniques disclosed of Brown, and techniques disclosed of Giraud, by implementing techniques for duplicated wireless transceivers, comprising of the data stored in the vehicle computer including one or more of a VIN, a current time, and a computer identifier, disclosed of Ricci #2.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement a system that allows for better security management by utilizing a VIN to properly authenticate a vehicle computer due to the VIN being unique to the vehicle itself (Ricci #2, Paragraph [0183]).  

Regarding claim 22, Ricci as modified by Brown and further modified by Giraud, Ricci #2 and Reinold teaches The system of claim 7, wherein the message includes at least one of a generated key, a control computer identifier, and a vehicle identification number (Abstract, see “A vehicle includes an on board microprocessor that is programmed to receive and transmit multiple authentication factors or a key derived therefrom to a remote server to authenticate the vehicle or a vehicle occupant to a remote server”, where an “on board microprocessor” is being read as a control computer, where a “remote server” is being read as a remote computer, and where “an on board microprocessor that is programmed to receive and transmit multiple authentication factors or a key derived therefrom to a remote server” is being read as the message being sent from a control computer to a remote computer, where the message comprises multiple authentication factors or a key derived therefrom (generated key, a control computer identifier, and a vehicle identification number) Paragraph [0166], see “Since VINs are unique, pairing this information with other types of IDs presents a robust manner of authenticating, for example, a driver and a vehicle, for a transaction. Specifically, the vehicle VIN, and/or a unique battery, module, or battery pack identifier, and/or an ignition key (or keyless remote) identifier and/or communication device ESN/SIM Card (optionally in conjunction with one or more public/private keys)…”, where “vehicle VIN” is being read as a vehicle identification number, where “an ignition key (or keyless remote) identifier” is being read as a control computer identifier and where “optionally in conjunction with one or more public/private keys” is being read as one of a generated key. The transmission of multiple authentication factors or a key derived therefrom from a control computer to a remote computer is being read as the message, where the message contains the multiple authentication factors or keys derived therefrom, which comprise of a vehicle identification number, and pairing this information with other types of IDs presents a robust manner of authenticating, which also presents the control computer providing the remote computer with additional data within the message such as a generated key, a control computer identifier, etc.). 


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, in view of Brown, in further view of Giraud, in further view of Ricci (U.S. Patent 9,963,106), hereinafter Ricci #3.

Regarding claim 12, Ricci as modified by Brown and further modified by Giraud teaches to actuate a vehicle actuator (Paragraph [0140], where “computing system 1903 can be used to control an operation or function of the computing system 1903 or vehicle 120 (such as starting a power source or driving or other operating the vehicle)” is read as actuating a vehicle actuator.)
Ricci as modified by Brown and further modified by Giraud does not teach The system of claim 1, wherein the control computer is further programmed to control the vehicle operation by sending a message including a command.
However, Ricci #3 teaches that “The vehicle control system 348 may receive processed sensor information from the sensor processor 340 and determine to control an aspect of the vehicle 100. Controlling an aspect of the vehicle 100 may include sending commands to one or more computing devices 368 associated with the vehicle, and/or controlling a driving operation of the vehicle” (Column 10, Lines 35-45), where the control system is read as “control computer”, control an aspect of the vehicle is read as “control the vehicle operation”, sending commands is read as “sending a message including a command”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle authentication system disclosed of Ricci, techniques disclosed of Brown, and techniques disclosed of Giraud, by adding an aspect to the control computer controlling the operation of the vehicle by sending a command to initiate the vehicle for operation disclosed of Ricci #3. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement a system which, upon full determination of authenticity, utilizes the control system to toggle the actuator of the vehicle, in order to provide a convenience factor within the method (Column 11, Lines 17-25).  

Regarding claim 13, Ricci as modified by Brown and further modified by Giraud does not teach The system of claim 12, wherein the message is signed by the control computer.
However, Ricci #3 teaches that the control computer receives a request and/or command from computing device(s) and when the request and/or command is within privilege (authorized by the process of authentication, which can use a credential or key generated or derived by a cryptographic algorithm disclosed by Ricci #3), the control computer forwards the authorized request or command to the vehicle (FIG. 10 (1212), Column 21, Lines 3-11, where authentication can use a credential or key derived by a cryptographic algorithm, which is analogous to including a signature via a message to provide further authenticity).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle authentication system disclosed of Ricci, techniques disclosed of Brown, and techniques disclosed of Giraud, by adding a method to provide further authenticity disclosed of Ricci #3.
One of ordinary skill in the art would have been motivated to make this modification in order to implement a system which not only provides authenticity through the process of encrypting data, but enables message integrity and non-repudiation through the use of a signature provided by the communicating entities as well (FIG. 10 (1216), Column 27, Lines 13-35, where the autonomous driving agent responds or implements the request or command from the control computer, when the request and/or command is/are within the set of privileges of the computing device, which is analogous to the autonomous driving agent establishing integrity, non-repudiation, and authenticity from the control computer, such as through a signature, before allowing the actuation of a vehicle actuator). 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci, in view of Brown, in further view of Giraud, in further view of ALRABADY et al. (U.S. PGPub. 2010/0073125), hereinafter Alrabady.

Regarding claim 21, Ricci as modified by Brown and further modified by Giraud does not teach The system of claim 1, wherein the vehicle computer is further programmed to receive data from the remote computer upon sending, a request to the remote computer, including at least one of a vehicle identifier, a control computer identifier, and a current time.
However, Alrabady teaches “The VCS 52 is coupled to a vehicle (e.g., the vehicle 10 of FIG. 1) and may be the same apparatus as VCS 20 of FIG. 1. As further described below, the VCS 52 communicates with the remote device 56, and/or one or more other devices that communicate with the remote device 56” (Paragraph [0022], where “VCS 52” is a vehicle communication system and is analogous to a vehicle computer and where “remote device 56” is analogous to a remote computer). Alrabady also teaches “In an alternative embodiment, the VCS 52 communicates with the remote device 56, via the network access point 58 and the gateway 60, as described above. In this case, the user issues a command (e.g., by pressing a button on the user interface 69, a separate console on the vehicle, or on a wireless key FOB) directing the VCS 52 to transmit the digital signature of the credential value directly to the remote device 56…It should be noted that if the user did not provide the VIN for the vehicle in the request during step 302, the user may provide the VIN to the remote device 56 during step 306” (Paragraph [0039], where “VCS 52” is analogous to a vehicle computer, where “remote device 56” is analogous to a remote computer, where “the user issues a command…directing the VCS 52 to transmit the digital signature of the credential value directly to the remote device 56” is analogous to the user interfacing with electronic device 54 to enable VCS 52 to send information to the remote device, and where “if the user did not provide the VIN for the vehicle in the request during step 302, the user may provide the VIN to the remote device 56 during step 306” is analogous to the user of the electronic device 54 pressing a button on the user interface 69 directing the VCS 52 to transmit the vehicle identifier to the remote computer). Continuing with the teachings of Alrabady, “During step 302, the remote device 56 receives a request regarding the vehicle from the user of the electronic device 54…As part of this request, the user may be required to provide additional information to the remote device 56, including the VIN for the vehicle and the desired UserID” (Paragraph [0034], where “the remote device 56 receives a request regarding the vehicle from the user of the electronic device 54…” is analogous to the vehicle computer sending a request to the remote computer, due to the user of the electronic display triggering the VCS 52 to transmit information/requests to the remote device 56 and where “As part of this request, the user may be required to provide additional information to the remote device 56, including the VIN for the vehicle…” is analogous to the request from the vehicle computer including a vehicle identifier). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle authentication system disclosed of Ricci, techniques disclosed of Brown, and techniques disclosed of Giraud, by implementing a system and method for confirming that a user of an electronic device is an authorized user of a vehicle, comprising of sending a request from the vehicle computer to the remote computer, providing the remote computer with a vehicle identifier, within the request, disclosed of Alrabady. 
	One of ordinary skill in the art would have been motivated to make this modification in order to implement a system and method for a control interface for autonomous vehicles, comprising of a vehicle computer sending a request to a remote computer, the request comprising of a vehicle identifier. Having a vehicle computer send a request including a vehicle identifier to the remote computer, allows the remote computer to generate the temporary authentication signature based on the vehicle identifier, subsequent to transmitting it to the control computer for authentication purposes. The remote computer generating the temporary authentication signature based on the vehicle identifier, allows for the encryption to be reliant on data accessible to the vehicle computer, which enables the vehicle computer to decrypt/decode subsequent information using its vehicle identifier (Alrabady, Paragraph [0039]). 

	

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499